Exhibit 10.2
Execution Version
PLEDGE, SECURITY AND SUBORDINATION AGREEMENT
     This PLEDGE, SECURITY AND SUBORDINATION AGREEMENT (as amended, restated,
modified, revised, supplemented, extended, continued or replaced from time to
time, this “Agreement”), dated as of January 20, 2010, is by ROYAL GOLD, INC., a
corporation organized and existing under the laws of Delaware (“Royal Gold” or
“Borrower”) in favor of HSBC BANK USA, NATIONAL ASSOCIATION (“HSBC Bank”), a
national banking association organized under the laws of the United States, in
its capacity as administrative agent for the Lenders (the “Secured Party”).
Recitals
     A. Pursuant to that certain Term Loan Facility Agreement (as amended,
restated, modified, revised, supplemented, extended, continued or replaced from
time to time in accordance with its terms, the “Loan Agreement”) dated as of
January 20, 2010 by and among Royal Gold, as a borrower, Royal Gold Chile
Limitada, a Chilean limited liability company, as a guarantor, High Desert
Mineral Resources, Inc., a corporation organized and existing under the laws of
Delaware, as a guarantor, RGLD Gold Canada , Inc., a corporation organized and
existing under the laws of British Columbia, Canada, as a guarantor (“RGLD
Canada”), HSBC Bank, as a lender, and those banks and financial institutions
identified as a “Lender” on the signature pages hereto and such other banks or
financial institutions as may from time to time become parties to this
Agreement, as lenders (the “Additional Lenders”) (with each of HSBC Bank and the
Additional Lenders individually referred to herein as a “Lender” and
collectively as “Lenders”), the Secured Party, as administrative agent for the
Lenders thereunder and HSBC Securities (USA) Inc., a corporation incorporated
and existing under the laws of the United States, as the sole lead arranger.
Capitalized terms not otherwise defined herein shall have the meanings set forth
in the Loan Agreement.
     B. As a condition to the Lenders making the Loan to the Borrower under the
Loan Agreement, Royal Gold has agreed to execute and deliver this Agreement to
the Secured Party in its capacity as administrative agent under the Loan
Agreement for and on behalf of the Lenders. Royal Gold is entering into this
Agreement to secure its obligations under the Loan Agreement and the other
Credit Documents on the terms provided herein.
Agreement
     NOW, THEREFORE, Royal Gold and the Lenders hereby agree as follows:
     1. Pledge and Grant of Security Interest.

  (a)   For value received, in order to induce the Lenders to enter into the
Loan Agreement and to extend the Loan to Royal Gold, and to secure the payment
and performance of all present and future obligations, indebtedness and
liabilities of all kinds of Royal Gold to the Lenders under the Loan Agreement,
the other Credit Documents, hereunder or otherwise, whether incurred by Royal
Gold as maker, endorser, drawer, acceptor, guarantor, accommodation party or
otherwise, and whether due or to become due, secured or unsecured, absolute or
contingent, joint or several, and

 



--------------------------------------------------------------------------------



 



      howsoever and whensoever incurred by Royal Gold or acquired by the Secured
Party or the Lenders (collectively referred to as the “Secured Obligations”),
Royal Gold hereby pledges, assigns, and grants a security interest to the
Secured Party, for its own benefit and for the benefit of the Lenders, and
places a charge over all of its right, title and interest in and to the
following:

          (A) all of the issued and outstanding shares in the capital of RGLD
Canada that are legally and beneficially owned by Royal Gold, as such shares in
the capital of RGLD Canada are further described on Schedule 1 hereto, and
(B) all other equity interests in RGLD Canada whether now existing or hereafter
acquired and all replacement or additional shares in the capital of RGLD Canada
from time to time received or acquired by Royal Gold by purchase, stock
dividend, stock split, distribution or otherwise (all such shares of stock of
RGLD Canada pledged hereunder being referred to collectively as the “Pledged
Shares”);
          all certificates representing any of the Pledged Shares, whether
currently existing or hereafter issued;
          all Indebtedness of RGLD Canada or any successor or assign of a RGLD
Canada (including, without limitation, any receiver or trustee in bankruptcy)
(each, a “Subordinated Party”) now or hereafter owed by any such Subordinated
Party to Royal Gold whether now existing or hereafter arising, of whatsoever
kind or nature, expressly including, without limitation, all indebtedness of the
Subordinated Parties to Royal Gold as of the date hereof, which is identified as
“Subordinated Debt” in Schedule 2 hereto; and
          except as otherwise provided in Section 5 hereof, any and all
dividends, cash, securities, instruments, warrants, options and other property,
proceeds and distributions from time to time received, receivable, paid or
otherwise distributed in respect of, in substitution for, in addition to or in
exchange for, or otherwise evidencing any of the Pledged Shares or Subordinated
Debt and all proceeds thereof

  (b)   The Pledged Shares together with all other property, rights and
interests described in this Section 1, whether now existing or hereafter
acquired, obtained or created, are referred to herein collectively as the
“Collateral.”

     2. Attachment; No Obligation to Advance. Royal Gold confirms that value has
been given by the Lenders to Royal Gold, that Royal Gold has rights in the
Collateral existing at the date of this Agreement and that Royal Gold and the
Secured Party have not agreed to postpone the time for attachment of the
Security Interests to any of the Collateral. The Security Interests will have
effect and be deemed to be effective whether or not the Secured Obligations or
any part thereof are owing or in existence before or after or upon the date of
this Agreement. Neither the execution and delivery of this Agreement nor the
provision of any financial accommodation by any Lender shall oblige any Lender
to make any financial accommodation or further financial accommodation available
to Royal Gold or any other Person.

2



--------------------------------------------------------------------------------



 



     3. Delivery of Pledged Share Certificates; Registry Notations.

  (a)   All certificates or instruments representing or evidencing the
Collateral have previously been delivered or are being delivered to the Secured
Party through its solicitors Blake, Cassels & Graydon LLP concurrently with the
execution of this Agreement, and are in suitable form for transfer by delivery,
endorsed in blank or accompanied by duly executed undated instruments of
transfer or assignments in blank, having attached thereto or to such
certificates all requisite stock transfer tax stamps, notarizations or other
notations required by Requirements of Law, all in form and substance
satisfactory to the Secured Party.     (b)   All necessary and appropriate
entries, notations and written descriptions in the books, accounts or share
registries of RGLD Canada that evidence, and which are necessary or desirable to
authenticate and perfect, the pledge of the Collateral pursuant hereto have been
or will be made concurrently with the execution of this Agreement, and Royal
Gold shall pay all requisite fees, taxes or other amounts payable therefore
pursuant to Requirements of Law. All consents, authorizations and approvals of,
or filings or registrations with, appropriate Governmental Authorities have been
obtained, made or completed, as necessary or appropriate to authenticate and
perfect the pledge of the Collateral pursuant hereto. Royal Gold shall forthwith
take all other actions and pay all fees, taxes and amounts, necessary,
appropriate or desirable pursuant to applicable law to authenticate, perfect,
maintain and preserve the pledge of the Collateral.

     4. Subordination Agreement.

  (a)   On the terms and conditions hereof, the payment and performance of the
Subordinated Debt, and Royal Gold’s right to receipt thereof, is hereby
subordinated to payment and performance of the Senior Debt (as defined below),
and to the right of the Lenders to receipt thereof. Upon the occurrence and
during the continuance of an Event of Default, until the Senior Debt has been
paid or otherwise satisfied in full, unless otherwise directed by the Secured
Party, Royal Gold will not ask, demand, sue for, take or receive from any
Subordinated Party, by setoff or in any other manner, the whole or any part of
any monies which may now or hereafter be owing by such Subordinated Party to
Royal Gold, and Royal Gold will not act to foreclose or otherwise realize upon
any collateral security therefor.     (b)   For purposes hereof, “Senior Debt”
is defined as all indebtedness of Royal Gold or RGLD Canada, and their
successors and assigns, to the Lenders, whether now existing or hereafter
arising, of whatsoever kind or nature under the Loan Agreement and the other
Credit Documents. In the event of the bankruptcy or insolvency of Royal Gold,
Royal Gold agrees promptly to take such actions with respect thereto as the
Secured Party may reasonably request in order to insure that the foregoing
agreements of Royal Gold are recognized and reflected in the manner in which the
assets of Royal Gold are distributed to its creditors and other claimants.

3



--------------------------------------------------------------------------------



 



  (c)   All payments received by Royal Gold with respect to the Subordinated
Debt while an Event of Default is outstanding under the Loan Agreement, will be
held in trust by Royal Gold for the benefit of the Lenders, and will promptly be
remitted by Royal Gold to the Secured Party for its own benefit and for the
benefit of the Lenders.     (d)   Royal Gold agrees not to transfer, assign,
pledge or hypothecate the Subordinated Debt to any third person, or to convert
any of the Subordinated Debt into capital stock or other equity interests in the
Subordinated Parties unless such capital stock or other equity interests are
subject to this Agreement and pledged to the Secured Party for its own benefit
and for the benefit of the Lenders.

     5. Representations, Warranties, Covenants and Agreements of Royal Gold.
Royal Gold represents, warrants, covenants and agrees that:

  (a)   Royal Gold legally and beneficially owns all of the issued and
outstanding shares in the capital of RGLD Canada, including any other equity
interest of or in RGLD Canada.     (b)   The Pledged Shares listed on Schedule 1
hereto constitute all of the issued and outstanding shares in the capital of, or
other equity interests in, RGLD Canada owned or controlled by Royal Gold.    
(c)   Each of the Pledge Shares are Certificated Securities (as that term is
defined in the Personal Property Security Act in effect in the Province of
British Columbia (as amended from time to time, the “PPSA”). Royal Gold shall at
all times ensure that all of the Pledge Shares are and remain Certificated
Securities (as that term is defined in the PPSA) and that any portion of the
Collateral that constitutes a Security (as that term is defined in the PPSA) is
a Certificated Security (as that term is defined in the PPSA). Royal Gold will
do all such things and take all such steps as may be required from time to time
to provide the Secured Party with control over all such Certificated Securities
in the manner provided under section 23 of the Securities Transfer Act (British
Columbia) or such equivalent provision as may come into force from time to time.
At the request of the Secured Party, Royal Gold will cause all such certificates
of such Certificated Securities to be registered in the name of the Secured
Party or its nominee.     (d)   The Pledged Shares have been duly authorized and
are validly issued, fully paid and non-assessable.     (e)   Except for the
security interests granted hereby, Royal Gold is, and as to Collateral acquired
after the date hereof Royal Gold shall and will be at the time of acquisition,
the record and beneficial owner and holder of the Collateral free from any
adverse claim, security interest, pledge, encumbrance, lien, charge, or other
right, title or interest of any Person other than the Secured Party and the
Lenders. Royal Gold covenants that at all times the Collateral will remain free
of all such adverse claims, security interests, pledges, encumbrances, liens,
charges or other adverse interests by third parties. The Pledged Shares are free
from and not otherwise subject to any

4



--------------------------------------------------------------------------------



 



      voting agreements, shareholder agreements, voting trusts, proxies,
options, preferential purchase rights or other right of any party to acquire all
or any portion of the Pledged Shares.     (f)   None of the Pledged Shares bears
any legend restricting their transfer, and there are no other restrictions on
the transfer of the Pledged Shares except as have been complied with.     (g)  
Royal Gold has full power and lawful authority to enter into this Agreement and
to pledge the Collateral to the Secured Party and to grant to the Secured Party
a first and prior security interest therein as herein provided, all of which
have been duly authorized by all necessary corporate action.     (h)   The
execution and delivery and the performance hereof are not in contravention of
any charter, articles of incorporation or bylaw provision, or of any Instrument
or undertaking to which Royal Gold is a party or by which Royal Gold or its
property is bound.     (i)   This Agreement constitutes the valid and legally
binding obligation of Royal Gold enforceable in accordance with its terms.    
(j)   Royal Gold will defend the Collateral against all claims and demands of
all persons at any time claiming the same or any interest therein. Any officer
or representative acting for or on behalf of Royal Gold in connection with this
Agreement or any aspect hereof, or entering into or executing this Agreement on
behalf of Royal Gold, has been duly authorized to do so, and is fully empowered
to act for and represent Royal Gold in connection with this Agreement and all
matters related thereto or in connection therewith.     (k)   Royal Gold’s
principal place of business and chief executive office is in Denver, Colorado.
Royal Gold shall not change the location of its principal place of business or
chief executive office without the prior written consent of the Lenders, not to
be unreasonably withheld.     (l)   The preamble hereof states the correct legal
name of Royal Gold and Royal Gold does not conduct business under any other
name. Royal Gold shall not change its corporate name, nor do business under any
name other than its current name, unless Royal Gold has delivered to Secured
Party written notice of such other names at least thirty (30) days prior to the
date of first use thereof by Royal Gold.     (m)   Royal Gold has not heretofore
agreed to or signed any pledge, charge, general security agreement or financing
statement which covers any of the Collateral, and no such pledge, charge,
financing statement, or general security agreement is now on file in any public
office, and Royal Gold has not heretofore filed or inserted any entries or
notations in the books or share registry of any Subsidiary or Royal Gold
evidencing any pledge of the Collateral.

5



--------------------------------------------------------------------------------



 



  (n)   As long as any amount remains unpaid on any of the Secured Obligations
or under any agreement entered into in connection with the Secured Obligations,
except as expressly permitted by any such agreement, (A) Royal Gold will not
enter into or execute any pledge, charge, security agreement, or financing
statement covering the Collateral, other than those pledges, charges, security
agreements and financing statements in favor of the Secured Party hereunder,
(B) Royal Gold shall not file or consent to the filing of any pledge, charge,
security agreement or financing statement (or any documents or papers filed as
such) covering the Collateral, other than financing statements in favor of the
Lenders hereunder, unless in any case the prior written consent of the Lenders
shall have been obtained, and further (C) Royal Gold shall not insert, file or
make any notations in the books or share registry of Royal Gold or any
Subsidiary evidencing any pledge of the Collateral, other than such entries and
notations in favor of the Secured Party hereunder.     (o)   Royal Gold
authorizes the Secured Party to file, in its discretion, in jurisdictions where
this authorization will be given effect, a financing statement or other
Instrument for filing required by any jurisdiction applicable to the Collateral
unsigned or signed only by the Lenders, as appropriate, covering the Collateral,
and hereby appoints the Secured Party as Royal Gold’s attorney-in-fact to sign
and file any such financing statements or other Instruments covering the
Collateral. At the request of the Secured Party, Royal Gold will join the
Secured Party in executing such Instruments as the Secured Party may determine
from time to time to be necessary or desirable under provisions of any
applicable Personal Property Security Act [of any Province in Canada] or other
applicable Requirements of Law in effect where the Collateral is located or
where Royal Gold or any Subsidiary is located or conducts business; without
limiting the generality of the foregoing, Royal Gold agrees to join the Secured
Party, at the Secured Party’s request, in executing one or more financing
statements or other Instruments in form satisfactory to the Secured Party, and
Royal Gold will pay the costs of filing or recording the same in all public
offices at any time and from time to time whenever filing or recording of any
such financing statement or other Instrument is deemed by the Secured Party to
be necessary or desirable.     (p)   In the event that Royal Gold receives any
promissory notes or evidences of Indebtedness owed to Royal Gold, Royal Gold
shall hold the same in trust as property of the Secured Party and forthwith
assign, pledge and deliver the same to the Secured Party.     (q)   Royal Gold
shall cause RGLD Canada to execute and deliver the Acknowledgement, Consent and
Undertaking set forth in Schedule 3 hereto.     (r)   All representations and
warranties made by Royal Gold in this Agreement (a) are material, (b) will be
considered to have been relied on by the Secured Party and the Lenders, and
(c) will survive the execution and delivery of this Agreement or any
investigation made at any time by or on behalf of the Secured Party or any
Lender and any disposition or payment of the Secured Obligations.

6



--------------------------------------------------------------------------------



 



     6. Rights of the Lenders and Royal Gold Related to Collateral.

  (a)   The Secured Party may from time to time following the occurrence of an
Event of Default and during the continuance thereof:

          (i) Transfer any of the Collateral into the name of the Secured Party
or its nominee.
          (ii) Notify parties obligated on any of the Collateral to make payment
to the Secured Party of any amounts due or to become due thereunder.
          (iii) Enforce collection of any of the Collateral by suit or
otherwise; surrender, release or exchange all or any part thereof, or compromise
or extend or renew for any period (whether or not longer than the original
period) any obligation of any nature of any party with respect thereto; and
exercise all other rights of Royal Gold in any of the Collateral, except as
hereinafter provided with respect to income from or interest on the Collateral.
          (iv) Take possession or control of any proceeds of the Collateral.

  (b)   Until the occurrence of an Event of Default, Royal Gold shall have the
right to receive all income from or interest on the Collateral, and if the
Secured Party receives any such income or interest prior to the occurrence of an
Event of Default, the Secured Party shall pay the same promptly to Royal Gold,
except that in the case of securities or other property distributed by way of a
dividend or otherwise with respect to the Collateral, such securities or other
property shall be promptly delivered to the Secured Party to be held as Pledged
Shares or other Collateral hereunder. Upon the occurrence of an Event of
Default, Royal Gold will not demand or receive any income from or interest on
the Collateral, and if Royal Gold receives any such income or interest without
any demand by it, the same shall be held by Royal Gold in trust for the Secured
Party (for its own benefit and for the benefit of the Lenders) in the same
medium in which received, shall not be commingled with any assets of Royal Gold
and shall be delivered to the Secured Party (for its own benefit and for the
benefit of the Lenders) in the form received, properly endorsed to permit
collection, not later than the next business day following the day of its
receipt. The Secured Party may apply the net cash received from such income or
interest to payment of any of the Secured Obligations, provided that the Secured
Party shall account for and pay over to Royal Gold any such income or interest
remaining after payment in full of the Secured Obligations then outstanding.    
(c)   So long as no Event of Default shall have occurred, Royal Gold shall be
entitled to exercise its voting and consensual rights with respect to any
Collateral constituting voting securities or any part thereof for any purpose
not inconsistent with the terms of this Agreement or the Loan Agreement;
provided, however, that Royal Gold shall not exercise or refrain from exercising
any such right if, in the Secured Party’s judgment, such action would have a
Material Adverse Effect on the value of the Collateral or any part thereof; and,
provided, further, that Royal Gold shall give the

7



--------------------------------------------------------------------------------



 



      Secured Party at least five (5) days’ written notice of the manner in
which it intends to exercise, or the reasons for refraining from exercising, any
such rights.     (d)   The Secured Party shall never be under any obligation to
collect, attempt to collect, protect or enforce the Collateral or any security
therefor, which Royal Gold agrees and undertakes to do at Royal Gold’s expense,
but the Secured Party may do so in its discretion at any time after the
occurrence of an Event of Default and at such time the Lenders shall have the
right to take any steps by judicial process or otherwise as it may deem proper
to effect the collection of all or any portion of the Collateral or to protect
or to enforce the Collateral or any security therefor. All expenses (including,
without limitation, reasonable attorneys’ fees and expenses) incurred or paid by
the Secured Party in connection with or incident to any such collection or
attempt to collect the Collateral or actions to protect or enforce the
Collateral or any security therefor shall be borne by Royal Gold or reimbursed
by Royal Gold to the Secured Party upon demand. The proceeds received by the
Secured Party as a result of any such actions in collecting or enforcing or
protecting the Collateral shall be utilized by the Secured Party for its own
benefit and for the benefit of the Lenders in accordance with Section 10 hereof.
    (e)   In the event the Secured Party, after giving notice to Royal Gold
thereof and a period of five (5) days after notifying Royal Gold within which to
make payment thereon, shall pay any taxes, assessments, interests, costs,
penalties or expenses incident to or in connection with the collection of the
Collateral or protection or enforcement of the Collateral or any security
therefor, Royal Gold, upon demand of the Secured Party, shall pay to the Secured
Party (for its own benefit and for the benefit of the Lenders) the full amount
thereof with interest at a rate per annum (based on a 360-day year for the
actual number of days involved) from the date expended by the Secured Party
until repaid equal to the Default Rate. So long as the Secured Party shall be
entitled to any such payment, this Agreement shall operate as security therefor
as fully and to the same extent as it operates as security for payment of the
other Secured Obligations secured hereunder, and for the enforcement of such
repayment, the Secured Party shall have every right and remedy provided
hereunder for enforcement of payment of the Secured Obligations.

     7. Further Assurances. Royal Gold agrees to take such actions and to
execute such stock or bond powers or other Instruments and such other or
different writings as the Secured Party may reasonably request further to
perfect, confirm, maintain and assure the Secured Party’s security interest in
the Collateral and irrevocably authorizes the Secured Party, as Royal Gold’s
agent and attorney-in-fact, to assist the Secured Party’s realization thereon
upon the occurrence of an Event of Default, including, without limitation, the
right to receive, indorse, and collect all instruments made payable to Royal
Gold representing any dividend, interest payment or other distribution in
respect of the Pledged Shares or any part thereof or representing any
indebtedness owed to Royal Gold.
     8. Events of Default. The occurrence of an Event of Default under the Loan
Agreement or any other Credit Document shall constitute an “Event of Default”
hereunder.

8



--------------------------------------------------------------------------------



 



     9. Notices. Royal Gold will advise the Secured Party promptly, in
reasonable detail, of any:

  (a)   acquisition after the date of this Agreement of any right, title or
interest in any Pledged Shares;     (b)   Lien (other than Permitted Liens) on,
or claim asserted against, any of the Collateral; or     (c)   occurrence of any
event, claim or occurrence that could reasonably be expected to have a Material
Adverse Effect on the value of the Collateral.     (d)   The Debtor will not
effect or permit any change in the location of the jurisdiction of incorporation
or amalgamation, chief executive office, or domicile of Royal Gold or of RGLD
Canada, any change of name of, or any; merger, consolidation or amalgamation of
Royal Gold or RGLD Canada with any other Person unless all filings have been
made and all other actions taken that are required in order for the Secured
Party to continue at all times following such change to have a valid and
perfected first priority Security Interest in respect of all of the Collateral.

     10. Rights and Remedies of the Lenders Upon Default. If an Event of Default
shall have occurred:

  (a)   The Lenders shall have and may exercise with reference to the Collateral
and the Secured Obligations any and all of the rights and remedies of a secured
party under the PPSA and under any other Governmental Requirement applicable to
the Collateral, and as otherwise granted herein or under any other applicable
Governmental Requirement or under any other Credit Document now or hereafter in
effect executed by Royal Gold, including, without limitation, the right and
power to sell, at public or private sale or sales, or otherwise dispose of, or
otherwise utilize the Collateral and any part or parts thereof in any manner
authorized or permitted under the PPSA or other applicable law after default by
a debtor, and to apply the proceeds thereof toward payment of any costs and
expenses and attorneys’ fees and expenses thereby incurred by the Secured Party
and toward payment of the Secured Obligations in such order or manner as
permitted by law. Specifically and without limiting the foregoing, the Secured
Party shall have the right to take possession of all or any part of the
Collateral, any certificate therefor or any security therefor and of all books,
records, papers and documents of Royal Gold or in Royal Gold’s possession or
control relating to the Collateral which are not already in the Secured Party’s
possession, and for such purpose may enter upon any premises upon which any of
the Collateral or any security therefor or any of said books, records, papers
and documents are situated and remove the same therefrom without any liability
for trespass or damages thereby occasioned. To the extent permitted by law,
Royal Gold expressly waives any notice of sale or other disposition of the
Collateral and all other rights or remedies of Royal Gold or formalities
prescribed by law relative to sale or disposition of the Collateral or exercise
of any other right or remedy of the Lenders existing after default hereunder.
The Secured Party shall have and may exercise (for

9



--------------------------------------------------------------------------------



 



      its own benefit and for the benefit of the Lenders) all other rights and
remedies available, whether at law or in equity.     (b)   Upon written notice
by the Secured Party to Royal Gold, the Secured Party or its nominee or nominees
shall have the sole and exclusive right to exercise all voting and consensual
powers pertaining to the Collateral or any part thereof and may exercise such
powers in such manner as the Lenders may elect.     (c)   All dividends,
payments of interest and other distributions of every character made upon or in
respect of the Pledged Shares or any part thereof shall be deemed to be
Collateral, and will be held in trust by Royal Gold for the benefit of the
Lenders, and will promptly be remitted by Royal Gold to the Secured Party for
its own benefit and for the benefit of the Lenders.     (d)   All rights to
marshaling of assets of Royal Gold, including any such right with respect to the
Collateral, are hereby waived by Royal Gold.     (e)   All rights and remedies
of the Secured Party set out in this Agreement, the Loan Agreement and each
other Credit Document are cumulative, and no right or remedy contained in this
Agreement, the Loan Agreement or any other Credit Document is intended to be
exclusive, but each shall be in addition to every other right or remedy
contained in this Agreement, the Loan Agreement and the other Credit Documents
or in any existing or future agreement or now or in the future existing at law,
in equity or by statute, or under any other agreement between Royal Gold and the
Secured Party that may be in effect from time to time.     (f)   All recitals in
any instrument of assignment or any other instrument executed by the Secured
Party incident to sale, lease, transfer, assignment or other disposition, lease
or utilization of the Collateral or any part thereof hereunder shall be full
proof of the matters stated therein and no other proof shall be requisite to
establish full legal propriety of the sale or other action taken by the Secured
Party or of any fact, condition or thing incident thereto, and all requisites of
such sale or other action or of any fact, condition or thing incident thereto
shall be presumed conclusively to have been performed or to have occurred.

     11. Special Provisions for Pledged Shares. Royal Gold hereby acknowledges
that the sale by the Secured Party of any of the Pledged Shares pursuant to the
terms hereof in compliance with federal and applicable state or provincial
securities laws or the securities laws of any other applicable jurisdiction
exercising valid jurisdiction over the Pledged Shares, and the rules and
regulations of any applicable securities regulatory body thereunder (as now in
effect or as hereafter amended, or any similar statute hereafter adopted with
similar purpose or effect, the “Securities Laws”) may require strict limitations
as to the manner in which the Secured Party or any subsequent transferee of the
Pledged Shares may dispose of such securities. Royal Gold understands that in
order to protect the Secured Party’s interest it may be necessary to sell the
Pledged Shares at a price less than the maximum price attainable if a sale were
delayed or were made in another manner, such as a public offering requested
under the Securities Laws. Royal Gold has no, and waives any, objection to a
sale in such a manner. The Secured Party is authorized, in connection with any
offer

10



--------------------------------------------------------------------------------



 



or sale of any Pledged Shares or rights thereto, to comply with any limitation
or restriction as it may be advised by counsel is necessary to comply with
applicable Securities Law, including compliance with procedures that may
restrict the number of prospective bidders and purchasers, requiring that
prospective bidders and purchasers have certain qualifications, and restricting
prospective bidders and purchasers to Persons who will represent and agree that
they are purchasing for their own account or investment and not with a view to
the distribution or resale of such securities. Royal Gold further agrees that
compliance with any such limitation or restriction will not result in a sale
being considered or deemed not to have been made in a commercially reasonable
manner, and the Secured Party will not be liable or accountable to Royal Gold
for any discount allowed by reason of the fact that such Pledged Shares or
rights therein are sold in compliance with any such limitation or restriction.
If the Secured Party chooses to exercise its right to sell any or all Pledged
Shares or rights therein, upon written request, Royal Gold will cause each
applicable Issuer (as that term is defined in the Securities Transfer Act
(British Columbia) of the Pledged Shares to furnish to the Secured Party all
such information as the Secured Party may request in order to determine the
number of shares and other instruments included in the Collateral which may be
sold by the Secured Party in exempt transactions under any Securities Laws.
     12. Application of Proceeds by the Lenders.
          (a) In the event the Lenders sell or otherwise dispose of the
Collateral in the course of exercising the remedies provided for in Sections 8
or 9 hereof, any amounts held, realized or received by the Secured Party
pursuant to the provisions hereof, including the proceeds of the sale of any of
the Collateral or any part thereof, shall be applied by the Secured Party (for
its own benefit and for the benefit of the Lenders), first toward the payment of
any costs and expenses incurred by the Lenders in enforcing this Agreement, in
realizing on or protecting any Collateral and in enforcing or collecting any
Secured Obligations or any guaranty thereof, including, without limitation, the
actual attorneys’ fees and expenses incurred by the Secured Party (all of which
costs and expenses are secured by the Collateral), all of which costs and
expenses Royal Gold agrees to pay, and then as provided in the Loan Agreement
pursuant to Section 2.6 of the Loan Agreement. Any amounts and any Collateral
remaining after such application and after payment to the Secured Party of all
of the Secured Obligations in full shall be paid or delivered as required by
law, or as a court of competent jurisdiction may direct.
          (b) The Secured Party shall be deemed to have exercised reasonable
care in the custody and preservation of the Collateral in its possession if the
Collateral is accorded treatment substantially equal to that which the Secured
Party accords its own property, it being understood that the Secured Party shall
not have any responsibility for (i) ascertaining or taking action with respect
to calls, conversions, exchanges, maturities, tenders or other matters relative
to any Collateral, whether or not the Secured Party has or is deemed to have
knowledge of such matters or (ii) taking any necessary steps to preserve rights
against any parties with respect to any Collateral.

11



--------------------------------------------------------------------------------



 



     13. Continuing Liability of Debtor. Royal Gold will remain liable for any
Secured Obligations that are outstanding following realization of all or any
part of the Collateral and the application of the proceeds thereof.
     14. Absolute Interest.

  (a)   All rights of the Secured Party hereunder, and all obligations of Royal
Gold hereunder, shall be absolute and unconditional irrespective of (i) any lack
of validity or enforceability of any provision of the Loan Agreement or any
other Credit Document, any agreement with respect to the Secured Obligations or
any other agreement or instrument relating to any of the foregoing, (ii) any
change in the time, manner or place of payment of, or in any other term of, all
or any of the Secured Obligations, or any other amendment or waiver of or any
consent to any departure from the Loan Agreement, any Credit Document, or any
other agreement or instrument, (iii) any exchange, release or non-perfection of
any Collateral or any other security for or Collateral securing the Secured
Obligations, or any release or amendment or waiver of or any consent to or
departure from any guarantee or any other security, for all or any of the
Secured Obligations, or (iv) any other circumstance which might constitute a
defense available to, or a discharge of, Royal Gold in respect of the Secured
Obligations or this Agreement, other than tender of payment in full of the
Secured Obligations.

  (b)   Royal Gold is hereby subrogated to all of the Secured Party’s interests,
rights and remedies in respect to the Collateral and all security now or
hereafter existing with respect thereto and all guaranties and endorsements
thereof and with respect thereto.

     15. Termination. This Agreement and the security interests created
hereunder shall terminate when all the Secured Obligations have been
indefeasibly paid in full and when the Lenders have no further obligation or
right or option to extend the Loan under the Loan Agreement or any other
agreement relating to Secured Obligations, at which time the Secured Party shall
execute and deliver to Royal Gold all documents which Royal Gold shall
reasonably request to evidence termination of such security interest and shall
return physical possession of any Collateral then held by the Secured Party to
Royal Gold; provided, however, that all indemnities of Royal Gold contained in
this Agreement shall survive, and remain in full force and effect regardless of
the termination of the security interest of this Agreement.
     16. Additional Information. Royal Gold agrees to furnish the Secured Party
from time to time such additional information and copies of such documents
relating to this Agreement, the Collateral, the Secured Obligations and Royal
Gold’s financial condition as the Secured Party may reasonably request.
     17. Notices. Any notice, request or other communication in connection with
this Agreement shall be in writing and shall be made and delivered in accordance
with the provisions of Section 10.3 of the Loan Agreement and at the addresses
as set forth therein.
     18. Indemnity and Expenses. Royal Gold agrees to indemnify the Secured
Party, the Lenders, and the officers, directors, members, partners, employees
and agents of the Secured Party

12



--------------------------------------------------------------------------------



 



and the Lenders (with the foregoing referred to collectively as the “Indemnified
Parties”), for, and to hold each Indemnified Party harmless against, any loss,
liability, claim judgment, settlement, compromise, obligation, damage or penalty
of any kind or nature, including the costs and expenses of the Indemnified Party
incurred in defending itself against any claim of liability in connection with
or arising out of this Agreement, unless arising from the gross negligence or
willful misconduct of such Indemnified Party.
     19. Rights of Secured Party; Limitations on Secured Party’s Obligations.

  (a)   Neither the Secured Party nor any other Lender will be liable to Royal
Gold or any other Person for any failure or delay in exercising any of the
rights of Royal Gold under this Agreement (including any failure to take
possession of, collect, sell, lease or otherwise dispose of any Collateral, or
to preserve rights against prior parties). Neither the Secured Party nor any
other Lender nor any agent thereof (including, in Alberta or British Columbia,
any sheriff) is required to take, or will have any liability for any failure to
take or delay in taking, any steps necessary or advisable to preserve rights
against other Persons under any Collateral in its possession. Neither the
Secured Party, any other Lender nor any agent thereof will be liable for any,
and Royal Gold will bear the full risk of all, loss or damage to any and all of
the Collateral (including any Collateral in the possession of the Secured Party,
any other Lender or any agent thereof) caused for any reason other than the
gross negligence or wilful misconduct of the Agent or such agent of the Secured
Party, such other Lender or such agent thereof.

  (b)   The Secured Party may perform any of its rights or duties under this
Agreement by or through agents and is entitled to retain counsel and to act in
reliance on the advice of such counsel concerning all matters pertaining to its
rights and duties under this Agreement.

     20. Dealings by Secured Party. The Secured Party will not be obliged to
exhaust its recourse against Royal Gold or any other Person or against any other
security it may hold in respect of the Secured Obligations or any part thereof
before realizing upon or otherwise dealing with the Collateral in such manner as
the Agent may consider desirable. The Secured Party and the other Lenders may
grant extensions of time and other indulgences, take and give up security,
accept compositions, grant releases and discharges and otherwise deal with Royal
Gold and any other Person, and with any or all of the Collateral, and with other
security and sureties, as they may see fit, all without prejudice to the Secured
Obligations or to the rights and remedies of the Secured Party under this
Agreement. The powers conferred on the Secured Party under this Agreement are
solely to protect the interests of the Secured Party in the Collateral and will
not impose any duty upon the Secured Party to exercise any such powers.
     21. Performance by Secured Party of Debtor’s Obligations. If Royal Gold
fails to perform or comply with any of the obligations of Royal Gold under this
Agreement, the Secured Party may, but need not, perform or otherwise cause the
performance or compliance of such obligation, provided that such performance or
compliance will not constitute a waiver, remedy or satisfaction of such failure.
The expenses of the Secured Party incurred in connection with any such

13



--------------------------------------------------------------------------------



 



performance or compliance will be payable by Royal Gold to the Secured Party
immediately on demand, and until paid, any such expenses will form part of the
Secured Obligations.
     22. Interest. If any amount payable by Royal Gold to the Secured Party
under this Agreement is not paid when due, Royal Gold will pay to the Secured
Party, immediately on demand, interest on such amount from the date due until
paid, at a nominal annual rate equal at all times to the rate then outstanding
under the Credit Agreement. All amounts payable by Royal Gold to the Secured
Party under this Agreement, and all interest on all such amounts, compounded
monthly on the last Business Day of each month, will form part of the Secured
Obligations.
     23. No Waiver; Cumulative Rights. No failure on the part of the Secured
Party or any Lender to exercise, and no delay in exercising, any right, remedy
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise by the Secured Party or any Lender of any right, remedy or
power hereunder preclude any other or future exercise of any other right, remedy
or power. Each and every right, remedy and power hereby granted to the Secured
Party (for its own benefit and for the benefit of the Lenders) or allowed it by
law or other agreement shall be cumulative and not exclusive of any other and
may be exercised by the Secured Party from time to time.
     24. Governing Law. This Agreement and the rights and obligations of the
parties hereunder, shall be governed by, and construed in accordance with the
laws of the Province of British Columbia, Canada and the federal laws of Canada
applicable therein, except to the extent that the validity or perfection of the
pledge and security interest hereunder, or any rights or remedies hereunder, in
respect of any particular collateral, is governed by the laws of a jurisdiction
other than the Province of British Columbia.
     25. Execution in Counterparts. This Agreement may be executed in any number
of counterparts, each of which shall be an original, but such counterparts shall
together constitute one and the same agreement. Each of the parties to this
Agreement will be entitled to rely upon delivery by facsimile or other
electronic transmission of an executed copy of this Agreement and acceptance of
such facsimile copy or a copy otherwise electronically transmitted will be
legally effective to create a valid and binding agreement between the parties in
accordance with the terms hereof.
     26. Severability. If any one or more provisions of this Agreement should be
declared invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected, impaired or prejudiced thereby.
[ REMAINDER OF THIS PAGE INTENTIONALLY BLANK ]

14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed as of the date first above written.

           

ROYAL GOLD:


ROYAL GOLD, INC.,
a Delaware corporation
      By:   /s/ Stefan Wenger        Name:   Stefan Wenger        Title:   Chief
Financial Officer and Treasurer       SECURED PARTY:



HSBC BANK USA, NATIONAL
ASSOCIATION, as administrative agent for the
Lenders         By:   /s/ William Edge       Name:   William Edge       Title:  
Managing Director    

Signature Page to Pledge, Security and Subordination Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
DESCRIPTION OF PLEDGED SHARES

                                                      percentage of            
            shares outstanding issuer   class   certificate number   number of
shares   owned by royal gold
RGLD Gold Canada, Inc.
  Common     1       28,500       100 %

Schedule 1

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
Subordinated Party
Royal Gold, Inc.
Existing Subordinated Debt
U.S. Fifty — Seven Million ($57,000,000.00) owing by RGLD Gold Canada, Inc.
pursuant to the Loan Agreement dated as of August 18, 2008, as amended by the
Amending Agreement dated as of September 30, 2009 between Royal Gold, Inc., as
Lender and RGLD Gold Canada, Inc, as Borrower.
Schedule 2

 



--------------------------------------------------------------------------------



 



Execution Version
SCHEDULE 3
Acknowledgment, Consent and Undertaking of
RGLD Gold Canada, Inc.
TO: HSBC Bank USA, National Association, as administrative agent
     In consideration of the payment to the undersigned, RGLD Gold Canada, Inc.
(the “Company”), of the sum of $10 and for other good and valuable consideration
by the Secured Party (the receipt and sufficiency of which is acknowledged), the
Company hereby:
     (a) acknowledges receipt of a copy of the Pledge, Security and
Subordination Agreement dated as of January 20, 2010 between Royal Gold, Inc., a
corporation organized and existing under the laws of Delaware in favor of HSBC
Bank USA National Association, a national banking association organized under
the laws of the United States, in its capacity as administrative agent for the
Lenders (the “Secured Party”).;
     (b) covenants and agrees with the Secured Party (i) to be bound by the
terms of the Agreement and to comply with the terms thereof insofar as such
terms are applicable to it; (ii) to take all necessary actions, undertakings and
proceedings as may be required of it to ensure that the Secured Party obtains
the benefit of Sections 2(b), 4(m), 4(n), 4(o), 5(a), 6 and 8; (iii) to maintain
its separate corporate existence and not to merge or consolidate with any
Person; and (iv) not to sell, assign or alienate any of its assets or create or
permit to exist any Lien over any of its assets; and
     (c) at the request of the Secured Party, agrees to execute such documents
and instruments and shall do all such further acts and things as may be
reasonably necessary or desirable by the Secured Party to carry out the intent
of the Agreement.
     Capitalized terms not otherwise defined herein shall have the meanings set
forth in the Loan Agreement (as defined in the Agreement).
     Executed and Delivered by the Company on January 20, 2010.

            RGLD Gold Canada, Inc.
      By:   /s/ Stefan Wenger       Name:   Stefan Wenger       Title:   Vice
President and Treasurer    

Schedule 3

 